Citation Nr: 0829241	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-02 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1981 to 
February 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied entitlement to service connection for 
schizophreniform disorder (schizophrenia, paranoid type) 
finding that the veteran had not submitted new and material 
evidence to reopen the claim.  Given the nature of the 
veteran's psychiatric disability, the issue is re-
characterized as service connection for an acquired 
psychiatric disorder, as noted on the cover.  Irrespective of 
the RO's action, the Board must decide whether the veteran 
has submitted new and material evidence to reopen the claim 
of service connection for an acquired psychiatric disorder.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In September 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A hearing transcript is of record, however, most of the 
transcript is incomplete due to poor tape quality.  The case 
was remanded in January 2008 for the veteran to testify at 
another Board hearing, but the veteran failed to appear at 
his scheduled hearing in June 2008 or indicate any desire to 
reschedule.

The veteran submitted additional evidence that had not been 
considered by the RO.  A remand, pursuant to 38 C.F.R. 
§ 20.1304 is not necessary, however, as the veteran waived RO 
consideration of the new evidence.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for a nervous condition (also described as 
schizophreniform disorder) in June 1982.  The appellant did 
not appeal the decision and it is now final.

2.  Evidence received since the final June 1982 rating 
decision is cumulative and does not raise a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for acquired psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has not been received since the 
June 1982 RO decision and the claim of entitlement to service 
connection for acquired psychiatric disorder is not reopened. 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2005.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  The letter described the meaning of "new" and 
"material" evidence in order to reopen the claim including 
the reason for the previous denial and the information 
necessary to substantiate the underlying claim.  This is in 
compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  
While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for an acquired psychiatric 
disorder is not reopened.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records and offered to assist 
the appellant in obtaining evidence.  A VA medical 
examination was not provided.  As discussed below, however, 
the appellant did not submit new and material evidence to 
reopen his previously denied service connection claim for an 
acquired psychiatric disorder.  Under these circumstances, 
VA's duty to assist does not require that the appellant be 
afforded a medical opinion.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (VA was not required to provide the 
veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
claims file.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The RO originally denied entitlement to service connection 
for a nervous condition (also described as schizophreniform 
disorder, schizophrenia, paranoid type) in June 1982 on the 
basis that the veteran's psychiatric condition existed prior 
to service and was not aggravated while in service.   The 
veteran filed a notice of disagreement with this decision and 
was issued a statement of the case in May 1983, but did not 
file a substantive appeal.  Thus, the decision became final. 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.160(d) (2007).

The veteran filed subsequent claims to reopen dated from July 
1984 to May 2001, which were denied by the RO in 
administrative notices dated from June 1985 to October 2001.  

The veteran filed his current claim to reopen service 
connection for an acquired psychiatric disorder in January 
2005.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The evidence considered prior to the last final RO decision 
in June 1982 consists of the service medical records, which 
show the veteran was clinically evaluated in September 1981, 
four months after entry into service.  The hospital record 
notes that the veteran was referred to the hospital by his 
sergeant because of "rebellious behavior" occurring 
recently.  It was reported that the veteran would not respond 
to orders, sometimes acting as though his mind was wandering.  
The veteran was given a one-week leave to return home because 
of reported family problems and his unusual behavior, but he 
failed to return and was placed on absent without leave 
status for approximately one week.  He eventually returned to 
his duties and resumed the unusual behavior and was thus 
referred for clinical evaluation.  On admission, he was 
placed on closed ward status.  He admitted to prior 
psychiatric care both as an inpatient in 1978 and 
subsequently as an outpatient.  After evaluation in September 
1981, he was given an Axis I diagnosis of schizophreniform 
disorder (schizophrenia, paranoid type) and found unfit for 
further military duty.  A January 1982 Physical Evaluation 
Board found that the veteran had schizophrenia paranoid type, 
severe, which existed prior to service and was not aggravated 
in service.  The military board further found that the 
veteran's condition precluded the reasonable fulfillment of 
the purpose of employment in the Army.

Evidence received since the last final RO decision consists 
of private medical records, which show continued post-service 
treatment for schizophrenia in 1985 and since 1998.  The 
veteran's representative also submitted argument in June 2008 
that there was no evidence of psychiatric treatment prior to 
service except for the veteran stating he had a brief period 
of psychiatric care both inpatient and outpatient in 1978.  
His representative argues that this does not show evidence of 
a pre-existing psychiatric disability.

The evidence received since the last final RO decision is not 
new and material.  The schizophrenia diagnosis was 
established at the time of the last rating decision and thus 
is not new information.  The representative's argument that 
the veteran stating he had inpatient and outpatient 
psychiatric treatment in 1978 was not enough to show evidence 
of a pre-existing psychiatric disability is noted, but does 
not raise a reasonable possibility of substantiating the 
veteran's claim.  The veteran was given a diagnosis of 
schizophrenia four months after service and according to his 
sergeant had exhibited strange behavior prior to that time 
during basic training.  The veteran indicating that he had 
inpatient psychiatric treatment in 1978 lends further support 
to the existence of a mental disorder prior to the veteran's 
entry into service.  This was all established at the time of 
the last rating decision.  Nothing submitted since that time 
points to any material fact necessary to substantiate the 
claim, mainly that there is any evidence the veteran's 
schizophrenia was aggravated during his service.  Therefore, 
none of the information submitted since the last final rating 
decision constitutes new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a); and reopening the claim is 
not warranted. 38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been submitted to reopen 
the service connection claim for an acquired psychiatric 
disorder and the claim remains closed.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


